                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION


                                                           Action No: 6:19CV00039
WALKER T. SIGLER                                           Date: 8/7/2019
vs.                                                        Judge: Michael F. Urbanski, CUSDJ
                                                           Court Reporter: none
EDWARD GEORGE FERRON, JR., ET AL
                                                           Deputy Clerk: Kristin Ayersman



Plaintiff Attorney(s)                              Defendant Attorney(s)
Gregory Lee Lyons, John Lichtenstein               Richard Milnor, Jim Guynn



                                     LIST OF WITNESSES

PLAINTIFF/GOVERNMENT:                              DEFENDANT:
1.                                                 1.



PROCEEDINGS:
Parties present via teleconference; court located in Roanoke. Lynchburg case.
Pltf counsel addresses the case issues. Dft counsel (Guynn) indicates his side would like to mediate
and believes damages need to be addressed quickly. Wishes to proceed with depositions quickly
and exchange discovery – asking to get on USMJ Ballou’s calendar as soon as possible. Dft
counsel (Milnor) agrees. Pltf counsel agrees with suggestion to mediate. Court will set trial date
in 2020 for one week. Court asks parties to craft their own scheduling order re damages discovery
leading up to a mediation date, including the trial date. Parties to send proposed order to court,
and to contact Judge Ballou to get mediation date. Dft counsel (Guynn) asks about referral. Court
will handle the referral order to mediation, and refers all non-disp motions to USMJ as well.
Clerk to email template for scheduling order. Court asks parties to give sufficient time to handle
dispositive motions, etc. Parties select 8/17-8/21/2020 for trial date and will contact Judge Ballou
for a mediation date.




Time in Court: 1:04-1:33




Case 6:19-cv-00039-MFU-RSB Document 17 Filed 08/07/19 Page 1 of 1 Pageid#: 54
